PER CURIAM.
The individual plaintiffs sought to establish a class action. The trial court entered orders dated December 8, 1987 and December 22, 1987 permitting extensive discovery by interrogatories and a production of documents to aid the court in its determination of the plaintiffs’ right to institute such an action. The defendants sought review of these orders by common law certiorari. This court entertained same and stayed all such discovery pending our review of said orders. Subsequently, the trial court stated that such information as would have been provided by such discovery would not be necessary in order for it to determine if the plaintiffs’ could maintain a class action.1 Indicating by this admission that such information was not necessary for it to determine whether the plaintiffs could maintain a class action, we therefore quash the orders dated December 8, 1987 and December 22, 1987 as being moot to the issue of the plaintiff’s right to bring a class action in the first instance.2 We also vacate orders entered January 13 and January 14, 1988, inadvertently entered in contravention and without knowledge of our stay order.3

. “THE COURT: I want you to know that I believe I do have the information and background I need to decide the case but, believe me, I haven’t decided. I believe now is the time for me to really sit down and do my homework."


. This ruling should not be construed as any determination on the merits of the petition for common law certiorari and as to whether the orders sought to be reviewed by same, considered a departure from the essential requirements of the law.


. By motion to amend the petition of certiorari these orders were brought to our attention. We treat this motion as one to cancel orders entered in contravention of our stay.